DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 06/02/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundblad et al. (US Pub. No.: 2016/0016390 A1) (hereinafter Lundblad).
Regarding claim 1, Lundblad anticipates a method of manufacturing an abrasion and water-resistant multilayer panel, in particular an abrasion and water resistant floor panel, comprising the steps of:
Providing at least one core (21) (corresponding to plastic carrier plate), in particular a PVC carrier plate;
Applying at least one decorative layer (22) to the at least one core; 
Application of foil (1) (corresponding to primer layer) to the at least one decorative layer; 
Uniform scattering of abrasion-resistant particles (4) onto the at least one primer layer applied to the decorative layer; 
Applying second foil (corresponding to cover layer) (Fig 5B; ¶0213-¶0219).  

Regarding claim 2, Lundblad anticipates wherein the plastic carrier plate is provided as a continuous strand and is cut to size after coating (¶0192). 
Regarding claim 3, Lundblad anticipates the core (21) is produced by extrusion of a mixture comprising PVC and limestone (¶0147-¶0149). 
Regarding claim 5, Lundblad anticipates the decorative layer (22) is applied as the decorative layer to the core (21) by calendaring (¶0195). 
Regarding claim 6, Lundblad anticipates foil (1) is applied to the decorative film (22) (Fig. 5B).
Regarding claim 7, Lundblad anticipates the foil (1) comprises a polyurethane (¶0127). 
Regarding claim 8, Lundblad anticipates wherein particles (4) may be aluminum oxide particles such as corundum (¶0121). 
Regarding claim 9, Lundblad anticipates wherein a foil (2) (corresponding to cover), in particular a transparent PVC cover film, is applied as cover layer, in particular calendered on (¶0195). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundblad as applied to claims 1-3 and 5-9 above, and further in view of Pervan (US Pat. No.: 9,994,010 B2).
Regarding claims 12 and 13, the limitations of claims 1 are taught by Lundblad as cited above. Lundblad is silent about limitations of claims 12 and 13. 
Pervan also discloses a method of manufacturing an abrasion and water-resistant multilayer panel. The method discloses the decorative effects in LVT and WPC floors may be obtained with a thermoplastic decorative foil that is printed separately and fused on the core layers. The foil comprises a single colour that generally is white and covers the dark colour of the core. The foil provides a base colour for the rotogravure printing process (corresponding to structure-imparting roller or mechanical pressing element) where special solvent-based inks are used to create wood, tile and stone designs (Col 3, Ln 20-30). Pervan also discloses a lockable tongue-and-groove joint is introduced at least two opposite edges of the panel (Fig. 1d). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundblad et al. (US Pub. No.: 2016/0016390 A1) (hereinafter Lundblad).
Regarding claim 4, the limitations of claim 1 are taught by Lundblad as cited above. Lundblad further discloses the mixture to be extruded contains PVC, limestone (¶0147-¶0149). Lundblad is silent about wt% of each component, but it would have been obvious to a person of ordinary skill in the art at the time of invention to use appropriate amount of each component to manufacture sturdy and structurally sound multiplayer panel. Furthermore, a person of ordinary skill can readily adjust the amount of each component based on desired final product. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundblad as applied to claims 1-3 and 5-9 above, and further in view of Darko Pervan (WO 2015/152802 A1) (hereinafter Pervan).
Regarding claims 10 and 11, the limitations of claims 1 and 9 are taught by Lundblad. Lundbland is silent about applying lacquer layer to adjust the gloss level. Pervan also discloses a method of manufacturing floor panel. The method discloses applying polyurethane lacquer as protective layer on the transparent PVC foil (Page 5, Ln 24-31). The benefit of doing so would have been to protect the final product. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize polyurethane lacquer as protective layer as taught by Pervan within the method of manufacturing floor panel as taught by Lundblad. The benefit of doing so would have been to protect the final product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746